252 F.2d 791
James MASON, Appellant,v.A. A. INGERSOLL.
No. 15920.
United States Court of Appeals Eighth Circuit.
January 15, 1958.

Appeal from the United States District Court, for the Western District of Arkansas.
Dennis K. Williams, Texarkana, Ark., and Seymour Scheffres, Chicago, Ill., for appellant.
Boyd Tackett, Texarkana, Ark., for appellee.
PER CURIAM.


1
Appeal from District Court, 155 F. Supp. 497, dismissed without taxation of costs in favor of either of parties in this Court, on motion of appellant.